Citation Nr: 0736851	
Decision Date: 11/23/07    Archive Date: 12/06/07

DOCKET NO.  06-23 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss.

2. Entitlement to service connection for residuals of 
fracture, right 5th metatarsal.

3. Entitlement to service connection for low back strain.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1981 to March 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in August 
2004 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.

In connection with this appeal, the veteran testified at a 
personal hearing before the undersigned Veteran's Law Judge, 
sitting at the RO in June 2007; a transcript of the hearing 
is associated with the claims file.  At this hearing, the 
veteran submitted additional evidence consisting of an August 
2006 X-ray report of his right hand and records relevant to 
his Medicaid benefits.  See 38 C.F.R. § 20.1304 (2007).  The 
Board notes that the veteran waived agency of original 
jurisdiction (AOJ) consideration of such evidence.  Id.  
Therefore, the Board may properly consider such evidence in 
rendering its decision.

Further, at this hearing, the veteran requested that his 
appeal of a claim for service connection for a neck disorder 
be withdrawn.  38 C.F.R. § 20.204.  Therefore, the issue of 
service connection for a neck disorder is no longer before 
the Board.

The issues of entitlement to service connection for residuals 
of fracture, right 5th metatarsal and low back strain are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.




FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claim decided herein, explained to him who 
was responsible for submitting such evidence, and developed 
all available evidence necessary for an equitable disposition 
of the claim. 

2.  Bilateral hearing loss was not present in service, 
manifested within one year of the veteran's discharge from 
service, or shown to be causally or etiologically related to 
any disease, injury, or incident in service. 


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
the veteran's active duty military service, nor may it be 
presumed to have been incurred in or aggravated by such 
service.  38 U.S.C.A. §§ 1101, 1131, 1112 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2006)), eliminated the concept of a well-
grounded claim and redefined VA's obligations with respect to 
its duties to notify and assist a claimant.  In August 2001, 
VA issued regulations to implement the VCAA.  66 Fed. Reg. 
45,620 (August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007)).

The Court of Appeals for Veterans Claims' (Court) decision in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
the claims for VA benefits.  In this case, the veteran was 
provided with VCAA notification letters in January 2004, 
April 2004, and June 2004, prior to the initial unfavorable 
AOJ decision issued in August 2004.  

Under Pelegrini, for a VCAA notice to be consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), the notice must: 
(1) inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claims; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence that the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claims.  Pelegrini, 18 Vet. App. at 120-121. 

In reviewing the veteran's claim of entitlement to service 
connection, the Board observes that the VCAA notices issued 
in January 2004 and June 2004 informed the veteran of how VA 
would assist him in developing his claim; and his and VA's 
obligations in providing such evidence for consideration.  
Additionally, the January 2004 letter informed the veteran of 
the type of evidence necessary to establish service 
connection, and the June 2004 letter requested that he submit 
any evidence in his possession relevant to his claim to VA.  
The April 2004 letter was specific to VA and the veteran's 
responsibilities with regard to records from Florida Hospital 
Orlando General Division.  Thus, the veteran having been 
fully informed in accordance with VCAA prior to the initial 
adjudication, he is not prejudiced by the Board proceeding 
with its decision.

Also pertinent to VA notice requirements is the Court's 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006). Dingess/Hartman held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) veteran 
status; 2) existence of a disability; 3) a connection between 
the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must notify the veteran that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id.

A September 2006 letter to the veteran advised him of the 
evidence necessary to establish entitlement to a disability 
rating and effective date for the disability on appeal.  
Despite the inadequate timing of the notice provided to the 
veteran on these two elements, the Board finds no prejudice 
to him in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  As the 
Board concludes herein that the preponderance of the evidence 
is against the veteran's service connection claim, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  

All that VCAA requires is that the duty to notify is 
satisfied and that the claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  As indicated above, all 
content requirements of a VCAA notice have been fully 
satisfied in this case.  Therefore, the Board finds that 
delaying appellate review by providing additional VCAA 
letters to the veteran would be of no benefit. 

VA has also fulfilled its duty to assist the veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim and providing him 
with a VA examination.  The veteran's service medical 
records, VA treatment records and private medical records 
were reviewed by both the AOJ and the Board in connection 
with adjudication of his claim.  The Board observes that 
Florida General Hospital Orlando Division indicated that 
records for the veteran dated in 1989 had been destroyed in 
compliance with its record retention policies.  Therefore, 
these records are deemed unavailable, and The Board finds 
that VA has fulfilled its duty to assist the veteran in 
obtaining available relevant records in order to ensure an 
equitable disposition of the claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to decide the claim.  In this case, the Board finds 
that a current VA examination to determine whether the 
veteran has hearing loss as a result of his military service 
is not necessary to decide his claim.  The veteran has not 
submitted any current medical evidence of hearing loss, nor 
is there any evidence of record suggesting hearing loss in 
service or a relationship between a current hearing loss and 
service beyond the veteran's own statements.  Therefore, 
there is no competent basis upon which to conclude that the 
veteran's current disability is related to service.  In 
addition, no competent medical evidence suggesting such 
causal connection has been submitted or identified by the 
veteran.  Thus, the Board concludes that an examination is 
not necessary as there is sufficient medical evidence upon 
which the Board may base its decision.  

Accordingly, the Board finds that additional efforts to 
assist or notify the veteran in accordance with VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements of the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duty to 
inform and assist the veteran at every stage in this case.  
Therefore, he will not be prejudiced by the Board proceeding 
to the merits of the service connection claim.

II. Analysis

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a).  
Connecting the disability to service may be accomplished 
through statutory presumption or through affirmative evidence 
that shows inception or aggravation during service or that 
otherwise indicates a direct relationship between service and 
the current disability.  38 C.F.R. §§ 3.303(a), (d).    

The statutory presumptions and VA regulations implementing 
them are intended to allow service connection for certain 
diseases when the evidence might otherwise not indicate 
service connection is warranted.  See 38 C.F.R. § 3.303(d).  
Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests certain 
chronic diseases, including organic diseases of the nervous 
system, to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred or aggravated in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  In an October 4, 1995 opinion, VA's Under Secretary 
for Health determined that it was appropriate to consider 
high frequency sensorineural hearing loss an organic disease 
of the nervous system and, therefore, a presumptive 
disability.  

However, presumptive periods are not intended to limit 
service connection to diseases so diagnosed when the evidence 
warrants direct service connection.  38 C.F.R. § 3.303(d).  
Direct service connection may be granted for disease or 
disability diagnosed in service; or, if diagnosed after 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  Id.    

A finding of direct service connection requires medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.   38 U.S.C.A. § 1112; 38 
C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 
506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology. 

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Court has held that service connection may be granted for 
a hearing loss where the veteran can establish a nexus 
between his current hearing loss and a disability or injury 
he suffered while he was in military service.  Godfrey v. 
Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also 
held that VA regulations do not preclude service connection 
for a hearing loss that first met VA's definition of 
disability after service.  Hensley v. Brown, 5 Vet. App. 155, 
159 (1993).

The veteran contends that his current bilateral hearing loss 
is the result of noise exposure while serving as a surface 
sonar technician.  Therefore, he claims that service 
connection is warranted for his bilateral hearing loss.

The Board observes that the veteran has reported acoustic 
trauma in the military while serving as a surface sonar 
technician, which exposed him to high frequencies and high-
pitched loud feedback.  Although the veteran's service 
medical records do not contain any documentation as to noise 
exposure, the veteran is competent to describe the nature and 
extent of his in-service noise exposure and such is 
consistent with his military occupational specialty as a 
surface sonar technician, as noted in his service records.  
See 38 C.F.R. § 3.159(a)(2); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).   

The veteran's service and post-service medical records do not 
contain any complaints, diagnosis, or treatment for hearing 
loss.  The veteran's VA treatment records dated from April 
2003 to June 2004, private treatment records dated in June 
1985 and March 2004 are also silent as to the veteran's 
claimed hearing difficulty.  Further, the order and records 
associated with the veteran's Florida Medicaid benefits 
contain no indication that the veteran has hearing loss.    

Thus, the only evidence of record that the veteran has 
bilateral hearing loss is his own statements.  Laypersons are 
competent to speak to symptomology when the symptoms are 
readily observable.  Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  However, only those with specialized medical 
knowledge, training, or experience are competent to provide 
evidence on the question of diagnosis and causation.  See 
Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu, supra 
at 494.  Therefore, the Board concludes that there is no 
current diagnosis of hearing loss.  Without a disability, 
there can be no entitlement to compensation.  See Degmetich 
v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  
      
The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for bilateral hearing loss.  As such, that 
doctrine is not applicable in the instant appeal, and his 
claim must be denied.  38 U.S.C.A. § 5107.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.


REMAND

The veteran contends that his current back disorder is the 
result of a back injury while in service and that he 
currently suffers a right hand disability due to an in-
service fracture.  The Board determines that a remand is 
necessary for further development of these claims.

With regard to the veteran's service connection claim for a 
back disorder, the Board notes that the veteran's service 
medical records indicate that the veteran sustained a low 
back strain in service in November 1981.  The medical 
evidence of record also shows that the veteran has a current 
diagnosis of degenerative joint disease of the lumbar 
vertebrae.  Therefore, as the veteran has an injury in 
service and a current diagnosis, the Board determines that a 
remand is required to afford the veteran a VA examination. 

Additionally, the Board observes that the veteran is in 
receipt of Medicaid for multiple disabilities, to include 
degenerative disease of the spine.  At his June 2007 hearing, 
the veteran submitted additional evidence consisting of 
records associated with his claim for Medicaid disability 
benefits from the state of Florida.  See 38 C.F.R. § 20.1304 
(2007).  However, there may be additional records associated 
with the veteran's Medicaid disability claim that are not yet 
of record with VA.  Therefore, this remand will also allow VA 
to request all records from the Florida Department of 
Children and Families and the Social Security Administration 
(SSA) that bear on the veteran's claim for Medicaid 
disability benefits.

With regard to the veteran's fracture, right 5th metatarsal, 
the Board notes that the veteran sustained an in-service 
injury in April 1981.  At his June 2007 hearing, the veteran 
submitted evidence of a deformity of his right fifth 
metacarpal and degenerative changes in his right hand.  
Therefore, as there is evidence of both an in-service injury 
and a current disorder, a VA examination is necessary to 
reach an equitable disposition of the veteran's claim.

Further, the Board observes that the veteran's Form DD 214 
indicates that his active duty service began in May 1981, 
thus placing the April 1981 injury before the veteran's 
active service.  However, the veteran contends that his 
active service began in March 1981 and indicated at his 
hearing that he had contacted the Department of Defense to 
have his records corrected.  The Board observes that, in 
addition to the dates of service, the Form DD 214 also 
indicates that the veteran's net active service was one year 
and 13 days.  However, when using the dates of service as 
reported on the Dorm DD 214, the total service is over one 
year and 9 months.  Thus, the Board determines that, in the 
present case, the Form DD 214 may not be an accurate record 
of the veteran's active service.  Accordingly, efforts should 
be made to obtain the veteran's complete service personnel 
file, so dates of active service may be verified.  

Finally, the Board notes that the most recent VA treatment 
records associated with the claims file are dated in June 
2004.  This remand, therefore, will also allow VA to obtain 
outstanding VA treatment records relevant to the veteran's 
claims.

Accordingly, the case is REMANDED for the following action:

1.	The veteran's complete personnel file 
should be obtained.  Requests should be 
made to appropriate sources, to include 
NPRC, any alternate sources, or via 
reconstruction.  A response, negative 
or positive should be documented in the 
claims file.  Requests must continue 
until it is determined that the records 
sought do not exist or that further 
efforts to obtain those records would 
be futile.  All attempts to obtain or 
reconstruct the veteran's service 
personnel records should be documented.

2.	VA treatment records dated from June 
2004 to the present should be obtained.

3.	All records pertinent to the veteran's 
claim for Florida Medicaid and SSA 
disability benefits, to include any 
medical records relied upon concerning 
the claims, should be requested from 
the Florida Department of Children and 
Families and the SSA.  Responses, 
negative or positive, should be 
documented in the claims file.  
Requests must continue until it is 
determined that the records sought do 
not exist or that further efforts to 
obtain those records would be futile. 

4.	Once any additional records have been 
obtained, the veteran should be 
scheduled for a VA examination to 
determine the nature and etiology of 
his current back disorder.  The 
examiner should review the claims file 
and note such review in the report. 

Upon a review of the file and findings 
on examination, the examiner should 
state an opinion as to whether or not 
the veteran's current back disorder is 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 
50 percent), or less likely than not 
(i.e., probability less than 
50 percent) etiologically related to 
his active service and state a 
rationale for such opinion. 

5.	The veteran should also be scheduled 
for a VA examination to determine the 
nature and etiology of any current 
right finger or hand disorder.  The 
examiner should review the claims file 
and note such review in the report. 

Upon a review of the file and findings 
on examination, the examiner should 
state an opinion as to whether or not 
the veteran's current right finger or 
hand disorder is more likely than not 
(i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) etiologically 
related to his active service and state 
a rationale for such opinion.

6.	After completing the above actions and 
any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the veteran's 
service connection claims should be 
readjudicated, to include all evidence 
received since the May 2006 statement 
of the case.  If the claim remains 
denied, the veteran and his 
representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


